Citation Nr: 0802644	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-40 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

B. A. Jonas, Law Clerk






INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969 and from December 1972 to October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which assigned an initial 
evaluation of 10 percent for PTSD effective June 30, 2004.  
The RO subsequently raised the initial evaluation to 30 
percent, effective June 30, 2004.

Recently submitted evidence supports a claim for total 
disability based on individual unemployability.  This issue 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An August 2007 letter from Edward C. Myers, MSW, offers the 
opinion that the veteran's symptoms have become progressively 
more disabling.  Jennifer Hersey, a VA vocational 
rehabilitation counselor, reported in June 2006 that the 
Vocational Rehabilitation and Employment program discontinued 
the veteran's participation because he was not a good 
candidate.  The veteran has not undergone a comprehensive VA 
examination to determine the severity of his PTSD since 
December 2004.  Therefore, a VA examination must be 
scheduled.

In addition, the veteran's representative reported in 
December 2007 that the veteran had recently been hospitalized 
at the VA Medical Center (VAMC) in Manchester, and had been 
receiving weekly treatment at a Vet Center in Manchester, for 
his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Obtain the veteran's VA Vocational 
Rehabilitation folder and associate it 
with the claims folder.  Ensure that any 
other new evidence is associated with the 
claims folder.

3.  Obtain the veteran's records of 
treatment, both inpatient and outpatient, 
for PTSD at the VAMC at Manchester, New 
Hampshire, and records of treatment at the 
Vet Center in Manchester, New Hampshire.

4.  Schedule the veteran for a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and severity of the appellant's 
PTSD.  The claims folder must be made 
available for the examiner to review.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
A complete rationale for any opinions 
expressed must be provided.

5.  After undertaking any other 
development deemed appropriate, 
readjudicate the issue on appeal.  If the 
benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



